Citation Nr: 1624351	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for stress fracture of the left femoral neck with limited flexion (left hip disorder).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right hip disorder, to include as due to a service-connected left hip disorder.

5.  Entitlement to service connection for a right knee disorder, to include as due to a service-connected left hip disorder.

6.  Entitlement to service connection for a right ankle disorder, to include as due to a service-connected left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
The issues of entitlement to an initial increased rating for a left hip disorder and entitlement to service connection for a right shoulder disorder, a low back disorder, a right hip disorder, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a right medial tibial plateau stress fracture occurred in service and/or was caused by her service-connected left hip disorder.


CONCLUSION OF LAW

Residuals of a right medial tibial plateau stress fracture, is proximately due to or the result of the Veteran's service and/or her service-connected left hip disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition to grant the Veteran's claim for residuals of a right medial tibial plateau stress fracture, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  There is no prejudice to the Veteran. 

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Review of the Veteran's service treatment records show that the Veteran first reported knee pain in service in July 2008.  One month later, in August 2008, a bone scan was performed, which showed evidence of a right medial tibial plateau stress fracture.  At a follow up visit in September 2008, the Veteran reported no pain in the right leg, however, she then reported right knee pain and popping at an appointment in December 2008.  An x-ray performed at that time showed focal sclerosis in the medial aspect of the proximal tibia just inferior to the tibial plateau; consistent with a healing undisplaced fracture.  Another medical record dated December 2008 then noted that the Veteran had a history of a right medial tibial plateau stress fracture, which had resolved without pain.

The Veteran was afforded a VA examination in connection with her claim in March 2013.  The examiner reviewed the Veteran's claims file and noted that the Veteran had a history of a right medial plateau stress fracture.  She also noted that a subsequent in-service x-ray had shown that the stress fracture was healing and that a December 2008 Medical Board was silent for a knee condition.  Despite noting such medical history, the examiner then indicated that the Veteran did not have, nor had she ever had, a knee and/or lower leg condition, which, as noted above, is inaccurate.  

The examiner noted that the Veteran reported pain and popping in the knee and upon evaluation, recorded some restricted range of motion.  X-rays performed at that time showed a normal right knee.  The March 2013 examiner then opined that the Veteran's right knee condition had resolved with no residuals.  She also opined that the Veteran's right femur condition was not related to her military service, as the December 2008 Medical Board exam was silent for a right femur condition.  However, such opinions fail to adequately discuss the evidence showing that the Veteran had been diagnosed with an in-service stress fracture and that she was experiencing symptoms of pain, popping and restricted range of motion.
 
The Veteran submitted a September 2014 medical record from her private doctor, Dr. N.S., in support of her claim.  Dr. N.S. noted that the Veteran had a medical history of a stress fracture in the tibial plateau, as well as a stress fracture of the left femoral neck.  He opined that the Veteran's tibial plateau stress fracture was due to her military service.  In support of that opinion he cited to her military treatment records and noted that such stress fractures are common in female athletes, as they carry their weight in their hips as opposed to how males carry their weight in their shoulders.  He then opined that the Veteran's left hip injuries likely caused the tibial stress fracture, as a result of a shift in weight bearing.

The Board finds that Dr. N.S.'s medical opinion is the most probative opinion of record in this case.  Dr. N.S. reviewed the medical records and provided a medical opinion based upon the type of injury the Veteran experienced as well as accurate facts in evidence.  The Board finds that the March 2013 VA examiner failed to document the prior diagnosis of the medial tibial stress fracture and did not adequately discuss the Veteran's symptoms of pain, popping, and restricted motion at the site of a previous stress fracture in her report.  The March 2013 VA examiner also appears to have relied only upon the December 2008 Medical Board, which did not discuss the tibial plateau stress fracture, in reaching her opinions.  Thus, the Board finds that the March 2013 VA examination is inadequate and of no probative value.  Accordingly, the Board concludes that service connection for residuals of a right medial tibial plateau stress fracture are warranted. 


ORDER

Service connection for a right knee disability, identified as residuals of a medial tibial plateau stress fracture, is granted.


REMAND

The Board finds that a remand is necessary for further development.  First, the Veteran has submitted additional evidence that her service-connected left hip disorder also encompasses a tear in the left labrum.  Included in this evidence is an opinion statement by Dr. N.S., dated September 2014, which opines that the left labrum tear is related to and/or a part of her service-connected left hip disorder.  As such, the Board finds that the Veteran should be afforded a VA examination to evaluate the current severity and manifestation of the left hip disorder, to include an evaluation of the left labrum tear.

While the Veteran was afforded a VA examination in March 2013 for her right shoulder, lower back, and right hip claims, the Board finds that the examination was inadequate.  The 2013 examiner relied only upon the December 2008 Medical Board examination, which did not discuss these conditions, in opining that the conditions were not related to service.  In doing so, the examiner failed to consider and discuss any in-service symptoms or the Veteran's testimony regarding such symptoms.  The Veteran should be afforded another VA examination(s) in order to consider all of the evidence of record regarding the etiology of these conditions.

The Board also notes that the Veteran submitted an October 2015 statement noting that she has received private medical treatment from Dr. J.S., Dr. N.S., and Dr. P.  As such, these records should be obtained and associated with the claims file.

Finally, the Board notes that the Veteran initially filed a claim for a right ankle disorder in February 2009.  While this claim was on appeal, the Veteran contacted VA and clarified that it was her left ankle that was at issue.  The left ankle claim was then adjudicated separately and is not currently before the Board.  The right ankle claim remained on appeal, however, as the Veteran had not withdrawn the right ankle claim.  At a March 2013 VA examination, the Veteran then denied any problems with her right ankle and instead, discussed a left ankle injury.  The Board notes that at her October 2015 hearing, however, the Veteran discussed a right ankle injury.  As there appears to be two separate ankle injuries and the Veteran's claims are being remanded for further development, the Veteran should be afforded another VA examination in order to evaluate her right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left hip, right shoulder, lower back, right hip, and right ankle disorders, to include medical records from Dr. J.S., Dr. N.S., and Dr. P.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any diagnosed right shoulder disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein, or etiologically related to her service-connected left shoulder disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any diagnosed low back disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner must also provide an opinion regarding whether any diagnosed low back disorder is caused or aggravated by the Veteran's service-connected disabilities, which include a left hip disorder and a right knee disability identified as residuals of a medial tibial plateau stress fracture.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any diagnosed right hip disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner must also provide an opinion regarding whether any diagnosed low back disorder is caused or aggravated by the Veteran's service-connected disorders, which include a left hip disorder and a right knee disability identified as residuals of a medial tibial plateau stress fracture.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any diagnosed right ankle disorder is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner must also provide an opinion regarding whether any diagnosed right ankle is caused or aggravated by the Veteran's service-connected disorders, which include a left hip disorder and a right knee disability identified as residuals of a medial tibial plateau stress fracture.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's service-connected left hip disorder, to include a left labrum tear.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must provide accurate and fully descriptive assessments of all left hip disorder symptoms, to include evaluation of a left labrum tear.  The examiner should note whether there is any ankylosis or flail joint present and report the range of motion in degrees.  The examiner should also note whether there is nonunion or malunion present at the fracture site.  The appropriate Disability Benefits Questionnaire must be utilized.  

7.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs and should ensure that the examinations are complete and comply with the terms of the remand.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


